—Order, Supreme Court, New York County (Louis York, J.), entered April 13, 2001, which granted defendants’ motion for summary judgment dismissing the complaint for failure to join a necessary party, unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, the motion denied and the complaint reinstated.
In view of the absence of prejudice to defendants resulting from plaintiff’s joinder of the necessary party less than one month after the deadline set by the motion court for service of an amended complaint, dismissal of the complaint was an improvident exercise of discretion (see Cooper v Shepherd, 280 AD2d 337). Concur — Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.